Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 11/04/2021 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2021.
Information Disclosure Statement
The IDS dated 10/12/2018 has been fully considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Regarding claim 5, it is noted that claim 5 depends upon claim 1. Claim 1 recites the limitation “a composite material that seamlessly transitions from an opaque material to a transparent material comprising an advanced ceramic derived from a geopolymer or an alkali-activated binder (AAB) material seamlessly bound to a glass”. Because claim 1 limits the glass to being transparent, dependent claim 5 cannot require the glass to be translucent. For the purposes of examination of claim 5, the claim will be interpreted as if claim 1 does not limit the material to a transparent glass. Appropriate action is required. 
Claim 9 contains an apparent typographical error. The term “across” appears in line two of claim 9, this appears to be an accidental inclusion. For the purposes of examination, the claim will be interpreted as reciting “comprising varying amounts of glass and one or both of geopolymer and alkali-activated binder (AAB)” unless otherwise clarified by applicant during the course of prosecution. Appropriate action is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends upon claim 1, which requires the glass be transparent. Because the glass must already be transparent, claim 4 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steatit Magnesia AG (GB504177, hereainfter referred to as Magnesia).
Regarding claim 1, Magnesia discloses a composite material that seamlessly transitions from an opaque material to a transparent material comprising an advanced ceramic derived from a geopolymer or an alkali-activated binder (AAB) material seamlessly bound to a glass (see Magnesia at Col. 1, lines 11-13, disclosing a ceramic material such as porcelain connected to a glass part by direct fusion). Examiner notes that porcelain is a ceramic which is generally made from 
Therefore, while Magnesia does not explicitly disclose that the ceramic which is seamlessly bound to glass is derived from a geopolymer or an alkali-activated binder material, it would have been obvious for a person having ordinary skill in the art before the effective filing date to select a ceramic derived from a geopolymer or alkali-activated binder material with a reasonable expectation of successfully providing a ceramic seamlessly bound to a glass because the ceramic disclosed by Magnesia is substantially similar to the instantly claimed ceramic because it is a ceramic derived from a kaolin derivative as detailed above, and would therefore be expected to have similar properties. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 2, Magnesia discloses the geopolymer is produced from metakaolin, a derivative thereof, or fly ash, or a composite of geopolymer and glass powder (see Magnesia at Col. 1, lines 11-13, disclosing a ceramic material such as porcelain connected to a glass part by direct fusion). Examiner notes that porcelain is generally made from materials like kaolin as evidenced by the first sentence of the first paragraph of the Wikipedia article titled "Porcelain". Examiner notes that kaolin is a derivative of metakaolin as evidenced by the first sentence of the first paragraph of the Wikipedia article titled "Metakaolin". 
Regarding claim 3, Magnesia discloses the geopolymer or alkali-activated binder (AAB) material has a coefficient of thermal expansion that matches a coefficient of thermal expansion of the glass (see Magnesia at Col. 1, lines 29-32, which discloses the glass must substantially match the ceramic member as regards its coefficient of expansion).
Regarding claim 8, Magnesia discloses the geopolymer is produced from metakaolin, a derivative thereof, or fly ash (see Magnesia at Col. 1, lines 11-13, disclosing a ceramic material such as porcelain connected to a glass part by direct fusion. Examiner notes that porcelain is generally made from materials like kaolin as evidenced by the first sentence of the first paragraph of the Wikipedia article titled "Porcelain". Examiner notes that kaolin is a derivative of metakaolin as .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steatit Magnesia AG (GB504177, hereainfter referred to as Magnesia) in view of Furuuchi (US4879159, hereinafter referred to as Furuuchi).
 Regarding claim 4, Magnesia does not explicitly disclose the glass is transparent, however, Magnesia does disclose the glass may be fused without trouble to ordinary glass (see Magnesia at Col. 4, lines 95-97). Because Magnesia does not define ordinary glass, a person having ordinary skill in the art would naturally look to the prior art as well as industrial norms to determine what types of glass constitutes ordinary glasses.
Furuuchi is directed to a foamed glass plate which has a dense glass surface layer on a foamed glass layer which is useful as a building interior material or a furniture material (see Furuuchi at the Abstract). Furuuchi discloses that the raw material for the foamed glass layer is essentially a mixture of powder of an ordinary glass (see Furuuchi at Col. 3, lines 37-38). Furuuchi teaches that the glass may be transparent or translucent (see Furuuchi at the Abstract). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use a transparent glass as taught by 
Regarding claim 5, Magnesia does not explicitly disclose the glass is translucent, however, Magnesia does disclose the glass may be fused without trouble to ordinary glass (see Magnesia at Col. 4, lines 95-97). Because Magnesia does not define ordinary glass, a person having ordinary skill in the art would naturally look to the prior art as well as industrial norms to determine what types of glass constitutes ordinary glasses.
Furuuchi is directed to a foamed glass plate which has a dense glass surface layer on a foamed glass layer which is useful as a building interior material or a furniture material (see Furuuchi at the Abstract). Furuuchi discloses that the raw material for the foamed glass layer is essentially a mixture of powder of an ordinary glass (see Furuuchi at Col. 3, lines 37-38). Furuuchi teaches that the glass may be transparent or translucent (see Furuuchi at the Abstract). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use a translucent glass as taught by Furuuchi as an ordinary glass as disclosed by Furuuchi with a reasonable expectation of successfully practicing the invention of Magnesia.
Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steatit Magnesia AG (GB504177, hereainfter referred to as Magnesia) in view of Glaskunst Lauscha GmbH (DE29900428 with reference to machine translation, hereinafter referred to as Glaskunst).
Regarding claim 6, Magnesia does not explicitly state that the transition from the opaque material to the transparent material is abrupt, however Magnesia discloses the ceramic is fused directly to glass parts of a vessel (see Magnesia at Col. 3, lines 62-64). 
Glaskunst is directed towards connections between a glass and a ceramic body (see Glaskunst at [0003]). Glaskunst teaches that the glazing can be placed in an area that is no longer visible later or can also be designed in such a way that a sharp transition between the two materials is achieved (see Glaskunst at [0037] from the machine translation). Glaskunst also discloses an example of a ceramic fused to a glass with an abrupt transition (see Glaskunst at Fig. 5, disclosing a connection between a glass rod and a ceramic rod). 
Therefore, it would have been possible to a person having ordinary skill in the art before the effective filing date to provide an abrupt transition from opaque material to transparent material when practicing Magnesia as taught by Glaskunst with a reasonable expectation of successfully providing an abrupt joint between the ceramic and glass. 
Regarding claim 7, Magnesia does not disclose the transition from the opaque material to the transparent material is graded.
Glaskunst discloses the transition from the opaque material to the transparent material is graded (see Glaskunst at Fig. 6 from the original document and [0102] from machine translation, disclosing depending on the type of glass and processing technique, the glass can have two different overglazes which merge into one another. Examiner notes this while this does not explicitly use the term "graded", merging between two different glasses as described in [0102] will form a gradient as shown in Fig. 6).
Therefore, it would have been possible to a person having ordinary skill in the art before the effective filing date to provide a graded transition from opaque material to transparent material when practicing Magnesia as taught by Glaskunst with a reasonable expectation of successfully providing a graded joint between the ceramic and glass. 
Regarding claim 9, Magnesia does not disclose the advanced ceramic is a functionally graded comprising varying amounts of glass and geopolymer across and/or an alkali-activated binder (AAB) material across a volume of the advanced ceramic.
Glaskinst discloses the advanced ceramic is a functionally graded comprising varying amounts of glass and geopolymer across and/or an alkali-activated binder (AAB) material across a volume of the advanced ceramic (see Glaskunst at Fig. 6 from the original document and [0102] from machine 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide a graded transition from opaque material to transparent material by varying the amounts of glass and ceramic across the volume of the ceramic when practicing Magnesia as taught by Glaskunst with a reasonable expectation of successfully providing a graded joint between the ceramic and glass.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although not relied upon to form the basis of a rejection, Applicant should be aware of Goedeke et al. (US20130294818, hereinafter referred to as Geodeke) and Alfred et al. (US2227770, hereinafter referred to as Alfred) when drafting a response to this office action.
Goedeke is directed to a glass-ceramic joining material composed of a BaO-SiO2-CaO-B2O3-Al2O3
Alfred is directed to a physical apparatus produced from a combination of parts consisting of ceramic material and of glass parts connecting the ceramic material and the glass parts with direct fusion (see Alfred at the Col. 1, lines 8-12). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731